Citation Nr: 0819553	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1950 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A video conference hearing was held in September 2007 before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  
In testimony provided at that hearing, the veteran clarified 
that his appeal is only with respect to residuals of an in-
service injury to his right eye, affecting only the right 
eye.  

This case was previously before the Board in December 2007, 
at which time the service connection claim for residuals of a 
right eye injury was remanded, primarily for additional 
evidentiary development to include providing an updated VA 
examination for the veteran to include a more complete 
medical opinion.  Having reviewed a VA examination report and 
opinion dated in February 2008, the Board concludes that the 
medical opinion requested in the Board's remand was not fully 
addressed and, accordingly, further development is necessary.

In May 2008, a motion was filed to advance this case on the 
Board's docket due to the veteran's age.  In June 2008, the 
Board granted the motion, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board is obligated to insure compliance with 
the instructions in Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, a remand is required in this case 
in order to ensure full compliance with actions originally 
requested by the Board in the December 2007 remand.

As was previously observed by the Board in 2007, the 
veteran's claim pertaining to his right eye was previously 
adjudicated based upon consideration of a medical history of 
powder burns to his eyes sustained when a 50 caliber machine 
gun misfired in August 1953 during service with the National 
Guard.  However, the veteran maintains that a second injury 
impacting the right eye also occurred during his National 
Guard service.  In this regard, the veteran's claims file 
includes testimony and written lay statements from the 
veteran and others which describe a 1955 misfiring of a 90 mm 
tank gun that caused the veteran to be forcibly slammed into 
the turret inside a tank, sustaining a concussion injury to 
the right eye.

A review of the evidence of record reflects that the report 
from the veteran's June 2006 VA eye examination referred to 
the instances of the machine gun misfiring, but drew 
conclusions concerning the possible relationship between the 
misfires and the veteran's right eye problems only with 
respect to powder burns to the eye (i.e., only the 1953 
injury).  

In the Board's December 2007 remand, a further medical 
opinion was sought addressing any possible relationship 
between the veteran's right eye problems and the 1955 
traumatic impact to that eye from the tank weapon that is 
described in the lay statements in the record.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The Board mentioned that VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
a claim as discussed in McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Pursuant to the December 2007 Board remand, a second VA 
examination was conducted in this case in February 2008.  
Both the 1953 and 1955 weapons accidents were mentioned in 
that examination report.  However, again the VA examiner only 
discussed the powder burns sustained as a result of the 1953 
incident in conjunction with addressing the etiology the 
currently diagnosed eye disorder(s).  A medical opinion was 
not provided in the 2008 VA examination report addressing any 
possible relationship between the veteran's right eye 
problems and the 1955 traumatic impact to that eye that is 
described in the lay statements and the veteran's testimony 
in the record.  RO compliance with Board orders is not 
discretionary, and if an RO fails to comply with the terms of 
a Board remand, another remand for corrective action is 
required; therefore, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), the appellant's claim must be remanded.  

The Board acknowledges that the available service treatment 
records contain no mention of any weapons fire accident or 
eye injury occurring while the veteran was loading a tank 
weapon in 1955 (although the service treatment records do 
contain reference to powder burns of the eyes sustained as a 
result of a weapon misfiring in 1953).  However, both the 
veteran in hearing testimony and military comrades in written 
statements have attested to the misfiring of a tank gun in 
1955 while the veteran was inside the tank, which the veteran 
maintains resulted in a concussive type injury, also 
resulting in a right eye injury.  Although this incident is 
undocumented, the United States Court of Appeals for the 
Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) that the lack of contemporaneous medical 
records does not, in and of itself, render lay testimony not 
credible.  Id. at 1336.  At this point, without rendering a 
determinative finding relating to the reported occurrence of 
the event, it should be presumed by the VA examiner who will 
be asked to review the file/add an addendum, that the 1955 
incident occurred as reported by the veteran.  



Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the examiner who conducted the February 
2008 VA eye examination.  The examiner 
should to provide an addendum addressing 
whether the reported concussion injury to 
the veteran's right eye in the 1955 tank 
gun misfire has a causal relationship to 
any of the veteran's current eye 
problems/complaints of flashing lights 
and red blotches in the eye or to any of 
the currently diagnosed eye disorders.  

If, the examiner who conducted the 2008 
VA eye examination is not available, the 
AMC/RO should forward the veteran's 
claims folder for review by a VA examiner 
to obtain the opinion requested above.  
The claims file must be made available to 
the examiner for review of pertinent 
documents and examination reports therein 
and the examiner must annotate the 
examination report to indicate that a 
review of the claims file has been 
conducted.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not likely" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as 


medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

* If providing the requested opinion 
necessitates re-examination of the 
veteran, please schedule an examination.

** It is important to note, that the 1955 
tank gun misfire incident (not documented 
in the service treatment records) which 
has been described by the veteran in 
hearing testimony and in statements in 
the file authored by military comrades, 
is separate and distinct from a weapons 
misfiring incident resulting in powder 
burns to the eyes which occurred in 1953 
(which is documented in the service 
treatment records), and for which a 
medical opinion regarding etiology has 
already been offered.  The reviewing 
examiner is requested, for purposes of 
rendering the aforementioned medical 
opinion, to presume that the incident 
involving a misfiring tank gun which the 
veteran describes as happening in 1955, 
occurred as reported by him and his 
military comrades.

2.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the AMC/RO should review any 
requested examination report and medical 
opinion to ensure that each is responsive 
to and in complete compliance with the 
directives of this remand, and should 
implement corrective procedures as 
needed.  Any failure to comply with this 
remand order could result in further 
remands.  


See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.)

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for residuals of an 
injury to the veteran's right eye.  If 
the claim remains denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, if 
necessary, is both critical and appreciated.  The veteran is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

